Case 2:15-cv-06633-CAS-SS Document 414-2 Filed 04/22/19 Page 1 of 17 Page ID
                                 #:11606
Case 2:15-cv-06633-CAS-SS Document 414-2 Filed 04/22/19 Page 2 of 17 Page ID
                                 #:11607
Case 2:15-cv-06633-CAS-SS Document 414-2 Filed 04/22/19 Page 3 of 17 Page ID
                                 #:11608
Case 2:15-cv-06633-CAS-SS Document 414-2 Filed 04/22/19 Page 4 of 17 Page ID
                                 #:11609
Case 2:15-cv-06633-CAS-SS Document 414-2 Filed 04/22/19 Page 5 of 17 Page ID
                                 #:11610
Case 2:15-cv-06633-CAS-SS Document 414-2 Filed 04/22/19 Page 6 of 17 Page ID
                                 #:11611
Case 2:15-cv-06633-CAS-SS Document 414-2 Filed 04/22/19 Page 7 of 17 Page ID
                                 #:11612
Case 2:15-cv-06633-CAS-SS Document 414-2 Filed 04/22/19 Page 8 of 17 Page ID
                                 #:11613
Case 2:15-cv-06633-CAS-SS Document 414-2 Filed 04/22/19 Page 9 of 17 Page ID
                                 #:11614
Case 2:15-cv-06633-CAS-SS Document 414-2 Filed 04/22/19 Page 10 of 17 Page ID
                                 #:11615
Case 2:15-cv-06633-CAS-SS Document 414-2 Filed 04/22/19 Page 11 of 17 Page ID
                                 #:11616
Case 2:15-cv-06633-CAS-SS Document 414-2 Filed 04/22/19 Page 12 of 17 Page ID
                                 #:11617
Case 2:15-cv-06633-CAS-SS Document 414-2 Filed 04/22/19 Page 13 of 17 Page ID
                                 #:11618
Case 2:15-cv-06633-CAS-SS Document 414-2 Filed 04/22/19 Page 14 of 17 Page ID
                                 #:11619
Case 2:15-cv-06633-CAS-SS Document 414-2 Filed 04/22/19 Page 15 of 17 Page ID
                                 #:11620
Case 2:15-cv-06633-CAS-SS Document 414-2 Filed 04/22/19 Page 16 of 17 Page ID
                                 #:11621
Case 2:15-cv-06633-CAS-SS Document 414-2 Filed 04/22/19 Page 17 of 17 Page ID
                                 #:11622
